NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 02/25/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 02/25/2021, claims 2, 4, 8, and 21-30 were cancelled, claims 1, 3, 5, 6, 10, and 12 were amended, claims 11, 13, 14, and 16-20 were withdrawn, and new claims 31-41 were added.  Claims 1, 3, 5-7, 9-20, and 31-41, as filed on 02/25/2021, are currently pending and considered below.

Response to Amendment
The replacement drawing sheets were received on 02/25/2021.  These replacement drawing sheets are acceptable.
The objections to the abstract of the disclosure, and the drawing and claim objections have been obviated in view of applicant’s amendments and arguments filed 02/25/2021.  The rejections of claims 1, 3, 5-7, 9, 10, and 15 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 02/25/2021.

Election/Restrictions
Claims 1, 3, 5-7, 9-16, and 31-41, as filed on 02/25/2021, and as amended in accordance with the examiner’s amendment, see below, are allowable.
The restriction requirement between Inventions I through III, as set forth in the Office action mailed on 09/23/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 09/23/2020 is partially withdrawn.  Claims 11-14 and 16, directed to one or more weight training machines (claims 11-14) and one or more sensors configured to collect data during an exercise and a dashboard configured to communicate to the user (claim 16) are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim (claim 1).  However, claims 17-20, directed to a weight training method, remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Dustin Zak (Registration Number 78,070) on 03/01/2021.

The application has been amended as follows:
In claim 5, line 3, “the first switch” has been replaced with --- a first switch ---.

In claim 9, line 3, “a fluid flow” has been replaced with --- the first fluid flow ---.

In claim 9, lines 4-5, “the fluid flow” has been replaced with --- the first fluid flow   ---.

In claim 12, line 2, “the machine” has been replaced with --- a weight lifting machine ---.

In claim 13, line 4, “seated row machine” has been replaced with --- a seated row machine ---.

In claim 13, line 5, “military press machine” has been replaced with --- a military press machine ---.

In claim 14, lines 2-3, “military press machine, squat machine, leg press machine” has been replaced with --- a military press machine, a squat machine, a leg press machine ---.

Claims 17-20 have been cancelled.

In claim 34, lines 1-2, “wherein the inoperative mode permits the maximum flow” has been replaced with --- wherein the operative mode permits a maximum flow ---.

In claim 35, line 2, “the position of the piston” has been replaced with --- the first position or the second position of the piston ---.

In claim 37, line 3, “at least partially open and the first negative resistance mode” has been replaced with --- at least partially open, and the first negative resistance mode ---.

In claim 37, line 4, “and the second valve being at least partially restricted” has been replaced with --- and the second valve being restricted ---.

In claim 39, line 2, “the user’s weakest point” has been replaced with --- a weakest point of the user during an exercise using the weight training apparatus ---.

Claim 41 has been deleted and replaced with --- The weight training apparatus of claim 40 wherein the first end of the internal cavity is a blind end of the internal cavity.    ---.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784